FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 13, 2022

                                     No. 04-22-00626-CR

                       EX PARTE Abraham VASQUEZ-MARQUEZ,

                         From the County Court, Webb County, Texas
                             Trial Court No. 2022CRB000721L1
                         Honorable Leticia Martinez, Judge Presiding


                                        ORDER
       On October 12, 2022, the court reporter filed a notification of late record requesting an
extension until October 28, 2022 to file the reporter’s record. After consideration, we grant the
extension and order the court reporter to file the record by October 28, 2022.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court